DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 11-17 and 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 17 recite the limitations of “determining …a set of real-world players….”, “determining…a value for each of the real-world players…”, “determining a salary cap…”, “randomly assigning…real-world players to a team roster…”, and “determining…whether the combined value of the real-world players assigned to the active roster exceeds the salary cap” which represent mental process judgements whereby data for the fantasy competition is evaluated and judgements and decisions made according to the composition of that data. Although many of these limitations recite where they are performed “by the exchange” simply reciting performance by generic computer components does not preclude the claim from reciting an abstract idea. Further, the limitations of where the exchange is able to “receive funds and provide all bankroll information, trades, and wagers using no-default clearing and no-default wagering and to clear trades and wagers between participants substantially in real-time”, as well as “performing a draft…”, and “performing a fantasy competition…” represent the abstract idea of certain methods of organizing human activity specifically commercial and legal interactions regarding management of trades and wagers, as well as managing social interactions in a draft and fantasy competition, see MPEP 
Dependent claims 2-6, 8, 11-16 and 39-40 provide additional abstract details or recite additional abstract idea in the form of methods of organizing human activity in trades or wagers and thus themselves fail to integrate the judicial exception into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recitation of an online computer with a processor and memory for performing selection and determination steps quickly amounts to no more than general recitation of routine, well-known, and generic computer functionality. The courts have recognized that functions such as “receiving or transmitting data over a network” (See buySAFE, Inc. v. Google, Inc.), Electronic Recordkeeping (See Alice Corp) and Performing repetitive calculations (See Bancorp Services v. Sun Life
Further, Dependent claims 2-6, 8, 11-16 and 39-40 provide additional abstract details or recite additional abstract ideas in the form of methods of organizing human activity in trades or wagers and thus themselves fail to add significantly more than the abstract idea. 

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. To reiterate points made in prior actions, mere recitation that a limitation that is an abstract idea is to be performed by a computer or adding recitation of insignificant extra solution activity to the judicial exception is not sufficient to establish that the limitation is not an abstract idea. In the examiner’s opinion the claimed limitations represent the kind of mental judgement that a human could do in their mind or with pen and paper and merely stating that the steps are to be performed “by the exchange” neither eliminates the recitation of an abstract mental process nor serves to integrate the abstract idea into a practical application under step 2A, nor does it represent recitation of “significantly more” than the abstract idea under step 2B. Further recited abstract elements also represent the abstract steps for rules of a wagering game which constitutes certain methods of organizing human activity. In addition, the recitation of insignificant extra solution activity described generically at a high level such as “a circuit that generates random, not pseudo random numbers” does not, in the examiner’s opinion, represent either a particular machine or an improvement to the machine or technology which would serve to implement the abstract idea into a practical application. Examiner notes that applicant’s specification provides essentially no detail .
With regard to Step 2B, these additional elements represent routine and conventional computer functionality as described above court cases and in the multiple refererences cited by the examiner including those in the gaming arts. Further with regard to “a circuit that generates random, not pseudo random numbers” examiner notes that this appears to be little more than insignificant extra solution activity included as a drafting effort in order to monopolize the abstract idea. The entirety of applicant’s disclosure with regard generating random numbers consists of, from Par. 41:
“Examples of input device 416 can also include an electronic number generating device for generating random numbers or pseudorandom numbers to be used where randomization is needed, such as randomly assigning real-world players to a team roster associated with a participant of a fantasy competition and randomly assigning one or more real-world players to a taxi squad associated with a participant of a fantasy competition. The number generator can comprise a hardware device connected to computer system 400, such as a universal serial bus (USB) dongle containing a circuit that generates random numbers or pseudorandom numbers.”
Simply reciting a circuit for generating “pseudo-random or random” numbers at a high level of generality without any additional detail or specificity with regard to the manner of number generation weighs against these elements representing significantly more than the abstract idea. They do not appear to be a feature of the applicant’s .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715